_stankicart index number v yz department of the treasury internal_revenue_service washington c sovernment erties aug set ep ra az re ‘taxpayer dear this letter constitutes notice that approval has deen granled for your request for a 5-year automatic_extension for amortizing the unfunded liabilties as of june for the above-named plan which are described in sec_431 b b and b of the internal revenue cade code and sec_30d b and bx4 of the employes retirement income security act of erisa this extansion is effective with the plan_year beginning dune this extension applies to the amortization change bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded fabilities of the plan was granted in accordance with seclion of the code sec_431 d 1x a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in ‘excess of years if the plan eubmits an application mesting the criteria stated in sec_431 the plan has submitted the requirad information to meet the criteria in section d b including a certification from tha plan's actuary that i absent the extension under subparagraph plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years a the i the plan_sponsor has adopted a plan to improve the plan's funding status ii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the and fo the this ning is directed only to the taxpayer that requested if sec_6110 of the internal_revenue_code provides thal it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours por david m ziegler manager ep actuarlal group
